Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered.  Applicant has argued that the wider portions in the Song reference do not include discussion that the narrowed portions are anything other than an irregularity of the drawing.
Applicant has also stated the  argument as stated above with respect to claim 19.  This argument is respectfully found to be not persuasive because, although drawings, unless drawn to scale, cannot be relied upon for measurements or particular sizes (MPEP 2125 (II), drawings may be relied upon for what they would reasonably suggest to one of ordinary skill in the art (MPEP 2125(II)). 
Applicant has also argued with respect to claim 34 that Song does not teach the first and second traces of the first and second channel include narrowed trace regions. .  This argument is respectfully found to be not persuasive because, although drawings, unless drawn to scale, cannot be relied upon for measurements or particular sizes (MPEP 2125 (II), drawings may be relied upon for what they would reasonably suggest to one of ordinary skill in the art (MPEP 2125(II)).  
Applicant has also argued that in the Song reference there is no discussion that wider areas are anything other than an irregularity in the drawing, and the limitation first and second traces of the first and second channel include narrowed trace regions is not met.  This argument is respectfully found to be not persuasive because, although drawings, unless drawn to scale, cannot be relied upon for measurements or particular sizes (MPEP 2125 (II), drawings may be relied upon for what they would reasonably suggest to one of ordinary skill in the art (MPEP 2125(II)).  


Applicant has also argued that a bump array flip chip mounted is not taught by the reference with respect to claims 20 through 32 and 44 through 47.  This argument is respectfully found to be not persuasive because Song discloses the chip mounted onto the substrate may be a ball grid array (BGA) chip (para. 0032), which is a chip which can be flip chip mounted, as is well known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 19-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2013/0235542 A1)(“Song”) in view of Landi et al (US 2005/0208278 A1)(“Landi”).
Song discloses an apparatus including a multilayer  interconnect substrate
Having a signal layer including first and second traces for a first channel 202, 216 with first signal traces  (para. 0034, and 0035) 

Traces include narrowed trace regions, as Song discloses portions 216A,216B are portions of the traces 510A, 510B (para. 0045)  and the portions 216A, 216B are discloses to be thinner (Fig. 5C)  the bottom metal layer includes a patterned layer including a plurality of ground cut regions, as Song discloses ground cut regions (para. 0047 and Fig. 6), and Song discloses the ground cut is beneath a capacitor (para. 0047), and Song also discloses the ground cuts are to the lower metal patterns such as 215 in Fig. 2C (para. 0037 and Fig. 2C), which is a disclosure of a  lower layer.
Song is silent with molding.
Landi discloses material for circuit boards (para. 0002).  Landi also discloses that resins are used in circuit boards (para. 0004 and 0005).  Landi also discloses that a benefit of including molding such as resins (para. 0034) is peel strength or adhesion to the metal (para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Landi with the device disclosed by Song in order to obtain the benefit disclosed by Landi.
Re claim 20:  Song discloses a DC blocking capacitor in series with the traches (para. 0047).
Re claim 21:  Song discloses the capacitor above the ground cut (para. 0047).
Re claim 22:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).
 Re claim 23:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).
Re claim 24:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).

Re claims 29-32:  Song discloses pads for mounting chips to the device (para. 0042).  Although Song does not disclose flip chip mounting,  flip chip mounting onto pads  is within the ordinary skill in the art .
Re claim 33:  Song discloses the DC blocking capacitor within the traces provides alternating current coupling (para. 0042).
Re claim 34:  Song discloses providing a MIS having a signal layer including first and second traces and first and second channels and vias, the traces being narrowed in regions and the bottom metal including ground cut regions, as stated in the rejection of claim 19, as Song discloses providing these features.
Re claim 35:  Song discloses a DC blocking capacitor in series with the traches (para. 0047).
Re claim 36:  Song discloses the capacitor above the ground cut (para. 0047).
Re claim 37:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).
Re claim 38:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).
Re claim 39:  Song discloses a bottom metal layer for a ground line return path (para. 0041 and Fig. 3B).
Re claim 40-43:  Song discloses the DC blocking capacitor within the traces provides alternating current coupling (para. 0042).
Re claim 44-47:  Song discloses the DC blocking capacitor within the traces provides alternating current coupling (para. 0042).  :  Song discloses pads for mounting chips to the device (para. 0042).   .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895